Case: 20-50080     Document: 00515592787         Page: 1     Date Filed: 10/07/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      October 7, 2020
                                  No. 20-50080                         Lyle W. Cayce
                                                                            Clerk

   Alison Hovanec,

                                                           Plaintiff—Appellant,

                                       versus

   Traci Miller,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:17-CV-766


   Before Graves, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Alison Hovanec and Traci Miller were close friends for three years.
   Now they have been mired in a lawsuit that has lasted the length of their
   friendship. Hovanec believes that Miller hacked Hovanec’s iCloud account
   and sent her disparaging emails from an “alisontheloser” Google profile. So




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50080        Document: 00515592787             Page: 2      Date Filed: 10/07/2020




                                        No. 20-50080


   she sued Miller in federal court, 1 asserting violations of the Computer Fraud
   and Abuse Act and the Stored Communications Act, as well as several state
   tort-law claims.
           Hovanec requested $1 million for mental anguish and time and money
   spent investigating the hack. But she struggled to produce evidence of
   damages. Her initial disclosures did not list a damages theory or estimate any
   losses, and she failed to answer basic questions about damages during her
   deposition.
           After discovery closed, Miller moved for summary judgment based on
   a lack of damages. Hovanec responded that she did indeed suffer harm. And
   she submitted an affidavit that, in her view, detailed her investigation of the
   hack and mental anguish that resulted from the disparaging emails.
           The district court initially denied Miller’s motion, concluding that the
   affidavit was “sufficient to raise a fact issue on . . . mental anguish damages.”
   But it later ruled that Hovanec’s affidavit failed to show that she lost any
   money responding to the hack. It also excluded the affidavit’s discussion of
   mental anguish as a discovery sanction. Fed. R. Civ. P. 37(c)(1). The
   court then rejected Hovanec’s argument that she could pursue a Stored
   Communications Act claim without actual damages and granted summary
   judgment to Miller.
           On appeal, Hovanec primarily argues that the district court abused its
   discretion in excluding her evidence of mental-anguish damages. We affirm
   for a different reason: even considering the affidavit in its entirety, Hovanec



           1
             Hovanec also sued her ex-husband, Moises Luevano, for allegedly hacking into
   her AOL account. The district court dismissed the claims against him based on an
   arbitration agreement that he entered into with Hovanec during their divorce proceedings.
   Hovanec did not appeal that dismissal.




                                              2
Case: 20-50080        Document: 00515592787              Page: 3       Date Filed: 10/07/2020




                                         No. 20-50080


   has no evidence of damages. McGruder v. Will, 204 F.3d 220, 222 (5th Cir.
   2000) (explaining that we “may affirm on any grounds supported by the
   record”).
           Hovanec’s affidavit runs 28 pages.              She points to the last four
   paragraphs as evidence of the mental anguish Miller allegedly caused. But
   those paragraphs have little, if anything, to do with the iCloud hack or
   disparaging emails. They instead accuse Miller of, among other things:
   “manipulat[ing] situations with my employment, my friends, my coworkers,
   [and] my divorce”; “interfer[ing] with the relationship with my children”;
   “colluding with my ex-husband”; and “spread[ing] allegations about me to
   taint my relationship with the children’s school and with Child Protective
   Services.” And without mentioning the iCloud hack or disparaging emails,
   the affidavit devotes only one sentence to damages: “I will never be the same
   person I was before I met . . . Miller and will have a life long struggle with
   Post Traumatic Stress Disorder[,] . . . mental anguish, isolation, sorrow, fear,
   humiliation and constant distress.”
           Even viewed in the light most favorable to Hovanec, the affidavit does
   not connect any damages for mental anguish to the incidents giving rise to
   this suit. 2 That lack of causation is critical. It means that Hovanec failed to
   create a fact issue showing that the allegedly unlawful conduct caused
   damages. See Johnson v. Ocwen Loan Servicing, L.L.C., 916 F.3d 505, 509–10


           2
             We therefore assume arguendo that Hovanec’s affidavit provides sufficient detail
   about her mental anguish. Miller argued otherwise in the district court, and at best for
   Hovanec that issue presents a close call. See Miller v. Raytheon Co., 716 F.3d 138, 147 (5th
   Cir. 2013) (noting that “[a] plaintiff’s conclusory statements that he suffered emotional
   harm are insufficient” to support an award of mental-anguish damages); Brady v. Fort Bend
   Cty., 145 F.3d 691, 718 (5th Cir. 1998) (“[T]here must be a specific discernable injury to
   the claimant’s emotional state, proven with evidence regarding the nature and extent of the
   harm.” (quotations omitted)). We need not decide the question, however, because we find
   no evidence linking the mental anguish to the hacking and emails.




                                                3
Case: 20-50080      Document: 00515592787           Page: 4    Date Filed: 10/07/2020




                                     No. 20-50080


   (5th Cir. 2019) (“Johnson did not connect her alleged [mental-anguish]
   damages to the letters threatening foreclosure that are the basis for this
   particular claim.”); L & F Homes & Dev., L.L.C. v. City of Gulfport, 538 F.
   App’x 395, 408 (5th Cir. 2013) (per curiam) (“There is insufficient evidence
   to raise a genuine dispute of material fact that Mitrenga’s mental anguish was
   caused by Gulfport’s alleged underlying unlawful conduct . . . .”).
          Hovanec acknowledges that most of her claims—those arising under
   the Computer Fraud and Abuse Act and state law—require actual damages.
   So our conclusion that she has not created a fact issue on that element
   supports the grant of summary judgment on those claims.
          But Hovanec argues that the Stored Communications Act allows
   plaintiffs to recover statutory damages even in the absence of actual damages.
   Under the Act, a “court may assess as damages . . . the sum of the actual
   damages suffered by the plaintiff[,] . . . but in no case shall a person entitled
   to recover receive less than the sum of $1,000.” 18 U.S.C. § 2707(c). Two
   courts of appeals have construed that language. In thorough, well-reasoned
   opinions, both concluded that parties must prove actual damages to obtain
   the $1,000 award. See Vista Mktg., LLC v. Burkett, 812 F.3d 954, 964–975
   (11th Cir. 2016); Van Alstyne v. Elec. Scriptorium, Ltd., 560 F.3d 199, 204–208
   (4th Cir. 2009). The Fourth and Eleventh Circuits recognized the similarity
   of the Stored Communications Act’s statutory damages provision to that of
   the Privacy Act, which the Supreme Court held requires actual damages
   before the statutory minimum kicks in. See Vista Mktg., LLC, 812 F.3d at
   965–67; Van Alstyne, 560 F.3d at 205 (both citing Doe v. Chao, 540 U.S. 614
   (2004)). Among other things, Doe recognized that the phrase “person
   entitled to recovery” refers back to a plaintiff who suffers “actual damages.”
540 U.S. at 620 (quoting 5 U.S.C. § 552a(g)(4)(A)). The same link appears
   in the Stored Communications Act. See 18 U.S.C. § 2707(c) (“person
   entitled to recover”).



                                          4
Case: 20-50080    Document: 00515592787         Page: 5   Date Filed: 10/07/2020




                                 No. 20-50080


         The Fourth and Eleventh Circuits’ opinions are convincing. Hovanec
   cannot, therefore, maintain a claim under the Act without actual damages.
   And since she has none, we AFFIRM the district court’s judgment.




                                       5